Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-2, 6, 9, 12-14, 17, and 19 have been examined in this application. Claims 3-5,7-8,10-11,15, 18, and 21  are withdrawn from consideration. This communication is a Final Rejection in response to the "Amendment" and Remarks" filed on 08/12/22.
Election/Restrictions
As previously stated in the non-final action dated 09/21/21, Applicant’s election of Group I and Species I in the reply filed 05/31/21 is acknowledged, and because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. 
In the remarks filed 08/12/22, Applicant requested that withdrawn claims 4-5, 8, 16, and 21 be examined. Applicant argues that the limitations presented in claims 4, 5, 8, 16, and 21 are “clearly shown in Figs. 2a-2b of the drawings”.   This is not found persuasive because: claims 4 and 16, drawn to a wall disposed around and within an edge of the base plate, correspond to reference 263 in Fig. 2c-2c –not elected; claim 5 depends of claim 4 and therefore is consequently also drawn to a non-elected species; claims 8 and 21 are drawn to a puncturing rod different than that of the elected species of Fig. 2a-2b – the claimed puncturing rod requires an inverted conical tip, while the tip of the election species of Fig. 2a-2b requires a pyramid.  The requirement is still deemed proper.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
establish antecedent basis in the specification for:
 “an inner diameter of the base dispensing tube portion is equal to the base plate opening diameter” (claim 1);
“an inner opening formed by the upper dispensing tube portion and the base dispensing tube portion contiguous with the base plate is completely unobstructed (claim 1);
identify the following terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each term applies: 
base dispensing tube portion
conical upper dispensing tube portion
inner opening
upper dispensing tube portion
top portion
second end opening
	Claim Objections
Claim 1 is objected to because of the following informalities:  the particular scope of the following limitation is uncertain: “wherein an inner opening formed by the upper dispensing tube portion and the base dispensing .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 12-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0276458 to Buck in view of US 2007/0278251 to Gale et al in view of US 8172109 to Cadden.
As per claims 1, 13, and 19, Buck discloses a caulking device assembly comprising: 
a barrel (9), the barrel having a first barrel end and a second barrel end (Fig. 2), wherein the barrel is configured to contain a sausage pack (41) sealed with a viscous sealing material ([0001]); a nozzle head comprises a single piece of material (inherent), the nozzle head including 
a base plate having top and bottom surfaces (see Figure A, below), wherein the base plate includes a base plate opening having a base plate opening diameter (see Figure A, below), 
a dispensing tube (see Figure A, below) extending from the top surface of the base plate, the dispensing tube having a first end opening at the top surface of the base plate and a second end opening opposing the first end opening (see Figure A, below), wherein the first end opening of the dispensing tube is the base plate opening (see Figure A, below), wherein the dispensing tube includes 
an upper dispensing tube portion (see Figure A, below), wherein a second end of the upper dispensing tube portion opposite of the first end of the upper dispensing portion  forms the second end opening (see Figure A, below), wherein the upper dispensing tube portion has a slanted sidewall to form a conical upper dispensing tube portion in which the second end opening has a second end opening diameter which is smaller than the inner diameter of the base dispensing tube portion (see Figure A, below), and 
wherein the nozzle forms an inner opening that is completely unobstructed (Fig. 1), 
a nozzle head lock ring (8), wherein the nozzle head lock ring is configured to lock the nozzle head in position at the second barrel end (Fig. 1); and 

    PNG
    media_image1.png
    472
    664
    media_image1.png
    Greyscale

Figure A: US 2010/0276458, Figure 2 – annotated

Buck does not disclose:
the viscous sealing material comprising caulk; 
a plurality of puncturing rods disposed only on the bottom surface of the base plate; wherein the puncturing rods are configured to puncture the sausage pack when the sausage pack is pressed against the puncturing rods to release the caulking material for dispensing out through the second end opening of the dispensing tube.
the dispensing tube includes a base dispensing tube portion contiguous with the base plate, the base dispensing tube portion has a base dispensing portion vertical sidewall which is perpendicular to the base plate, wherein an inner diameter of the base dispensing tube portion is equal to the base plate opening diameter; the inner opening formed by the upper dispensing tube portion and the base dispensing tube portion, and the inner opening being contiguous with the base plate; and a first end of the upper dispensing tube portion is contiguous with the base dispensing tube portion;
In regards to the claim limitation requiring the sausage pack to contain caulking material, Buck further discloses similar prior art devices being “caulk guns” ([0002]) and it therefore would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide caulk in the sausage pack of Buck.
In regards to the claim limitations pertaining to puncturing rods, Buck is silent in regards to the particular means by which the viscous sealing material is released from the sausage pack. Gale teaches a caulking gun assembling comprising a sausage pack (6) sealed with caulking material ([0038]) and a nozzle head (4, 5) including a base plate (29); a plurality of puncturing rods (31) disposed only on a bottom surface of the base plate (Fig. 6-7; [0043]), and the puncturing rods configured to puncture the sausage pack when the sausage pack is pressed against the puncturing rods to release the caulking material for dispensing out through the nozzle (Fig. 1; [0042] – [0043]). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide puncturing rods only on the bottom surface of the base plate of Buck, like taught by Gale, to puncture the sausage pack to release the viscous sealing material for dispensing out through the second end opening of the dispensing tube.
In regards to the claim limitations pertaining to a dispensing tube comprising a base dispensing portion, Cadden teaches a sealant dispenser comprising a sausage pack (120) and a nozzle head (132), wherein the nozzle head comprises a base plate (110), a dispensing tube having an upper dispensing tube portion and a base dispensing tube portion wherein the base dispensing tube portion is contiguous with the base plate, and wherein the base dispensing tube portion has a base dispensing portion vertical sidewall which is perpendicular to the base plate (Fig. 5), wherein an inner diameter of the base dispensing tube portion is equal to the base plate opening diameter and a first end of the upper dispensing tube portion is contiguous with the base dispensing tube portion (Fig. 5). It would have been an obvious matter of design choice to have a modified the dispensing tube portion of Buck with a base dispensing tube portion, like taught by Cadden – such that the nozzle inner opening is formed by the upper dispensing tube portion and the base dispensing tube portion—since it has been generally held that where the structural limitations of a claim have been disclosed, the mere change in shape is considered to be routine to one of ordinary skill in the art.  See MPEP 2144.04.
As per claims 2 and 14, Buck further discloses the upper dispensing tube portion includes multiple upper dispensing tube portions (see Figure A, above), wherein the multiple upper dispensing tube portions include: 
at least a top portion of the multiple upper dispensing tube portions (71), the top portion includes a top slanted sidewall and a tip defining the second end opening of the dispensing tube (Fig. 2); and at least a bottom portion (7) having a bottom slanted sidewall (Fig. 2) of the multiple dispensing tube portions, wherein the top slanted sidewall has a steeper slope than the bottom slanted sidewall (Fig. 2). The combination of Buck-Gaale-Cadden previously set forth discloses the upper dispensing tube portion being contiguous with the base dispensing tube portion.
As per claims 6 and 17, Gale further discloses each puncturing rod comprises a post disposed on the bottom surface of the base plate and a tip wherein the tip is disposed at a second end of the post and distal from the bottom surface of the base plate (Fig. 6-7).
As per claim 12,  Buck further discloses the nozzle head is configured to fit through the nozzle head lock ring, the nozzle head lock ring is mated with a second barrel end coupler disposed on the second barrel end to lock the nozzle head in position, wherein the nozzle head lock ring and the second barrel end coupler are threaded couplers (Fig. 2). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0276458 to Buck in view of US 2007/0278251 to Gale et al in view of US 8172109 to Cadden in view of Official Notice.
As per claim 9, Buck further discloses the assembly comprising a motorized drive unit (2). The Office makes Official Notice that it is old and well known to provide a motorized dispensing with a manually operated switch and it therefore would have been obvious to modify the Buck-Gale-Cadden combination with a manually operated switch for operating the motorized drive unit.
Response to Arguments
In regards to the objections issued in the non-final action dated 09/21/21, the amendment field 08/12/22 appropriately addresses all and they are withdrawn. The objections contained in this office action are necessitated by the amendment filed 08/12/22.
In regards to the claim rejections under prior art issued in the non-final action dated 09/21/21, the arguments filed on 08/12/22 have been fully considered but are moot in view of the new grounds of rejection contained in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/RG/
Examiner, Art Unit 3754

 
	/FREDERICK C NICOLAS/            Primary Examiner, Art Unit 3754